Citation Nr: 1210120	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-44 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a lumbar spine diskectomy at L4-L5 with spurring and narrowing of the disc space.

2.  Entitlement to a rating in excess of 10 percent for radiculopahty of the right lower extremity associated with the lumbar spine diskectomy at L4-L5.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with the lumbar spine diskectomy at L4-L5.

4.  Entitlement to an extension of temporary total evaluation beyond March 31, 2008, for the service-connected left knee instability associated with degenerative joint disease based on the need for convalescence following surgery. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1980 and from July 1980 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2009 rating decisions of the Winston-Salem RO.

The Veteran requested a hearing with the Board; however, he withdrew this request in August 2011.  

In a May 2010 rating decision, the RO granted a total rating based on individual unemployability by reason of service-connected disability, effective on February 25, 2009.  

In a January 2011 rating decision, the RO granted service connection for obstructive sleep apnea and assigned a rating of 50 percent, effective on March 17, 2010.   The combined rating became 100 percent on that date.  

The claim for increased ratings for the service-connected lumbar spine disability (above 40 percent) and radiculopathy of each lower extremity (above 10 percent) and the claim for an extension of the temporary total rating beyond March 31, 2008 are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected residuals of a lumbar spine diskectomy at L4-L5 with spurring and narrowing of the disc space is shown to have been productive of a functional loss due to pain that more nearly approximates that of restriction of forward flexion of the thoracolumbar spine to 30 degrees or less for the initial period of this appeal.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent evaluation for the service-connected residuals of a lumbar spine diskectomy at L4-L5 with spurring and narrowing of the disc space have been met.  38 U.S.C.A.§§ 1155 , 5107 (West 2002& Supp. 2010); 38 C.F.R.§§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Codes 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  

A careful review of the 2008 private treatment records shows a significant limitation of lumbar flexion that was not identified at an earlier VA examination in March of that year.  The VA fee-basis examiner describe the Veteran's range of motion as normal.  

When seen in June 2008, the private neurosurgery consultant noted that the Veteran had a long history of low back and neck problems.  On examination, the Veteran was noted to have 30 degrees of lumbar flexion with moderate muscle spasm and tenderness.  

A lumbar spine MRI in November 2008 noted disc bulging at L2-3 and L3-4; the sequela of a right hemilaminectomy and degenerative disc disease with the suggestion of a small protrusion at L4-5; and degenerative disc disease, disc bulging and facet hypertrophy and forminal stenosis at L5-S1.  

Another lumbar spine MRI in September 2009 showed findings of a broad-based posterior protruding disc and annular tear at L2-3; a mild retrolisthesis with minimal disc protrusion, hypertrophy and stenosis at L3-4; and a broad-based protruding disc with hypertrophy, a previous right-sided laminotomy and severe stenosis at L4-5 and L5-S1.  

Based on a careful review of the medical evidence for the initial period of the appeal, the Board finds that service-connected lumbar spine disc disease is manifested by a disability picture that more closely resembled that of a limitation of function with flexion of  the thoracolumbar restricted to 30 degrees or less.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, an increased rating of 40 percent for the service-connected lumbar spine disc disease is warranted.  



ORDER

An increased rating of 40 percent for the service-connected residuals of a lumbar spine diskectomy at L4-L5 with spurring and narrowing of the disc space is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

A December 2009 decision from the Social Security Administration (SSA) that granted disability benefits to the Veteran was associated with the claims file.  Although the decision indicates the award was based, in part, on the service-connected left knee and lumbar disabilities, the medical records considered in making this determination have not been sought or associated with the claims file.  

VA must seek to obtain all pertinent records, including SSA records, of which it is put on notice.  See Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that evidence from the Social Security Administration (SSA) must be considered in a VA decision regarding benefits); see also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the SSA, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Veteran last underwent a VA examination in March 2008.  A comparison of MRI findings in November 2008 with findings in September 2009 suggested that changes might have occurred.

Given that the last VA examination was about four years ago and that the evidence now reflects a possible worsening in the service-connected disability, an examination is indicated to assess the current level of disability.

The Board notes that in conjunction with the Veteran's claim for an increased rating for the service-connected lumbar spine disability, service connection for bilateral lower extremity radiculopathy was granted and disability ratings were assigned.  

As such, the Board considers the ratings assigned for the service-connected bilateral lower extremity radiculopathy to be part and parcel of the claim for an increased rating for the service-connected low back disability, particularly since the Veteran also expressed dissatisfaction with these ratings; therefore, they must be considered in the overall claim for a higher rating for the service-connected lumbar disability.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact SSA in order to obtain copies of medical records referable to the Veteran's disability benefits that were awarded in 2009.  If the records are not available, an appropriate notation should be made in the claims folder.

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any health care provider who has treated him for the service-connected lumbar spine and lower extremity disabilities since March 2010.  Based on his response, the RO should take all indicated action to obtain copies of the clinical records from any treatment source noted by the Veteran. 

The Veteran should be advised that he can submit other medical evidence or treatment records in support of his claim.

3.  Next, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability to include bilateral lower extremity radiculopathy. 

The claims folder should be made available to and reviewed by the examiner, and the examiner should note such review in the report.  All indicated tests and studies should be performed.

The examination should include complete range of motion studies for the lumbar spine.  The extent of any incoordination, weakened movement and excess fatigability on use, this should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner must assess the extent of any pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups) and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate, with respect to the degenerative disc disease, whether the Veteran has experienced periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that required physician-prescribed bed rest and treatment by a physician (aka "incapacitating episodes") over the past 12 months.  If so, the examiner must identify the total duration of any incapacitating episodes over the past 12 months.  The examiner must identify the signs and symptoms resulting from IVDS that are constantly present, or nearly so. 

The examiner should set forth findings relative to the separately ratable radiculopathy of the lower extremities.  Any abnormal sciatic, peroneal, popliteal or other nerve abnormalities should be described in detail and the degree of paralysis, neuritis or neuralgia (if any) should be set forth (i.e. mild, moderate, severe, complete).

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action and undertaking any further development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals
























Department of Veterans Affairs


